     Case: 1:16-cv-07648 Document #: 40 Filed: 12/06/19 Page 1 of 6 PageID #:289




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and                 Case No. 1:16-cv-07648
on behalf of all others similarly situated,

                        Plaintiff,                      Hon. Matthew F. Kennelly

v.

LKQ CORPORATION, a Delaware corporation

                        Defendant.


                 AGREED MOTION TO APPROVE CY PRES DESIGNEES

       The Parties, being in agreement, hereby move this Court to approve the Northwestern

Law and Technology Initiative and the Illinois Institute of Technology, Chicago-Kent College of

Law’s Institute for Science, Law, and Technology as two cy pres designees from the class action

settlement achieved in this case. In support, the Parties state as follows:

       1.      The Parties in this case reached a Settlement Agreement that received Final

Approval from this Court on May 16, 2017. (Dkt. 39.)

       2.      Following Final Approval, the Parties, together with the Settlement

Administrator, caused settlement checks to be sent to Settlement Class members in accordance

with the Settlement Agreement.

       3.      There remain Settlement Checks that haven’t been cashed.

       4.      The Settlement Agreement, in Section 2.1(c), states:

       Cy Pres payments to Cy Pres Designees for Uncashed Checks. All cash payments
       issued to Settlement Class Members via check will state on the face of the check
       that the check will expire and become null and void unless cashed within ninety
       (90) days after the date of issuance of such check. To the extent that a check
       issued to a Settlement Class Member is not cashed or negotiated within ninety


                                                                                               1
    Case: 1:16-cv-07648 Document #: 40 Filed: 12/06/19 Page 2 of 6 PageID #:289




       (90) days after the date of issuance, that Uncashed Check will be automatically
       deemed void and shall not be reissued, and such funds applicable to the Uncashed
       Check shall revert to the Settlement Fund to be paid to two Cy Pres Designees
       selected by the Parties and approved by the Court. In the event any checks that are
       mailed “bounce back,” (that is, are returned in the mail as undeliverable) the
       Settlement Administrator shall make one attempt at re-mailing the check
       following reasonable attempts to verify the current address of the Settlement
       Class Member to whom the bounced back check was mailed. In the event there
       are any Remaining Settlement Funds in the Settlement Fund more than one
       hundred eighty (180) days after the Effective Date, then the Settlement
       Administrator shall pay such monies in equal amounts to the cy pres recipients.

       5.     The Court’s Final Approval Order, entered May 16, 2017, expanded these

remailing requirements to suggest that more than one mailing should be attempted, stating that:

       19. All payments made to Settlement Class Members pursuant to the Settlement
       that are not cashed within ninety (90) days of issuance shall, following at least
       one attempt to locate the Settlement Class Member, be distributed to two cy pres
       designees to be presented to the Court in the event there are any such funds
       remaining from uncashed checks.

       (Dkt. 39.)

       6.     On July 31, 2017, the first round of Settlement Checks were mailed to Settlement

Class Members.

       7.     On May 17, 2019, new checks were issued to any Settlement Class Members

whose checks hadn’t been cashed within ninety-days (90).

       8.     On September 24, 2018 the Settlement Administrator reported to the Parties that

approximately $370,173.32 in checks hadn’t been cashed and were stale.

       9.     Counsel for the Parties thereafter met and conferred. Given the Final Approval

Order’s language requiring “at least one attempt to locate the Settlement Class Member,”

(emphasis added), Counsel for the Parties agreed to attempt a second re-mailing of the

Settlement Checks.

       10.    On or about May 17, 2019 the Settlement Administrator performed a second




                                                                                                  2
     Case: 1:16-cv-07648 Document #: 40 Filed: 12/06/19 Page 3 of 6 PageID #:289




round of re-mailing checks to Settlement Class Members who hadn’t previously cashed their

Settlement Checks.

        11.    As a result of this re-mailing, an additional $92,803.04 in checks were cashed.

        12.    Following this additional remailing, which carried a cost of $15,095.55, the

amount of remaining funds equals $261,293.11.

        13.    While this continues to be a significant sum, it is not altogether surprising that a

percentage of Settlement Class Members did not cash their checks. Unlike cases where class

members must file claims to receive payment, and therefore are expecting a check at some point

in the future from a settlement administrator, in the instant Settlement checks were mailed out to

every class member automatically. If a Settlement Class Member disregarded the notice in the

case, they would not necessarily be expecting payment.

        14.    The Parties do not think an additional remailing, beyond the two that have been

performed, would be worth the added expense or effort. At this point, due process has been

satisfied.

        15.    Under the terms of the Final Approval Order, the Parties are left to present two

proposed cy pres designees for the Court’s approval.

        16.    The Parties hereby nominate the Northwestern Law and Technology Initiative and

the Illinois Institute of Technology, Chicago-Kent College of Law’s Institute for Science, Law,

and Technology to receive the cy pres funds remaining in this case.

        17.    The Northwestern Law and Technology Initiative operates at the intersection of

law and technology “including legal-services delivery technologies and laws and regulations

governing technologies.” The Initiative “is a partnership between Pritzker School of Law,

McCormick School of Engineering, and external partners” such as law firms, legal aid




                                                                                                      3
    Case: 1:16-cv-07648 Document #: 40 Filed: 12/06/19 Page 4 of 6 PageID #:289




organizations, and courts. In addition to monthly meetings, the Initiative hosts training seminars,

academic workshops, and speakers.1

       18.     Similarly, the Illinois Institute of Technology, Chicago-Kent College of Law’s

Institute for Science, Law, and Technology is a not-for-profit organization that examines the

intersection of law and technology. As explained on the Institute’s website:

       ISLAT employs a team of professors, legal fellows, and research assistants to
       conduct cutting-edge legal and policy research on emerging science and
       technology issues. Recently-completed ISLAT projects include a paper on the
       risks of virtual clinical trials, a book chapter on the intersection of genetics and
       art, and a paper on the privacy policies, permissions, and transmissions of mobile
       diabetes apps. ISLAT has worked with legislators, lawyers, and journalists to help
       craft policy and spread awareness of important science and technology issues
       related to genetics, reproductive technologies, and internet privacy.2

       19.     Both organizations serve the function of presenting the next best option when the

Parties have demonstrated they are unable to get the funds directly into the hands of the

Settlement Class Members.

       20.     This Court retains authority to approve the cy pres designees. As this Court stated

in Physicians Healthsource, Inc. v. A-S Medication Sols. LLC:

       In Holtzman 2, the Seventh Circuit approved the district judge’s determination
       that unclaimed funds would go back to the defendant, but the court also said that
       a cy pres distribution may be appropriate. See Holtzman 2, 828 F.3d at 608 (“A
       district judge might conclude that the inability to track down the current address
       of a person who has moved should not automatically benefit the wrongdoer.”).

No. 12 C 5105, 2018 WL 6179094, at *2 (N.D. Ill. Nov. 27, 2018). The Parties made multiple

attempts to return the settlement fund to the class members. It is now appropriate to distribute the

remaining funds evenly to the two designees.



1
  See http://www.law.northwestern.edu/law-school-life/events/law-and-technology/ (last visited
October 23, 2019).
2
  See https://www.kentlaw.iit.edu/institutes-centers/institute-for-science-law-and-technology (last
visited October 23, 2019).

                                                                                                   4
    Case: 1:16-cv-07648 Document #: 40 Filed: 12/06/19 Page 5 of 6 PageID #:289




       WHEREFORE, Plaintiff Stone and Defendant LKQ pray for an order approving the two

cy pres designees and directing the Settlement Administrator to timely remit such funds and for

such additional relief as this Court deems necessary, reasonable, and just.


Counsel for Plaintiff                            Counsel for Defendant


/s/ Steven L. Woodrow                             /s/ George R. Dougherty

Steven L. Woodrow                                George R. Dougherty
(swoodrow@woodrowpeluso.com)                     (gdougherty@shb.com)
Patrick H. Peluso                                Shook Hardy & Bacon LLP
(ppeluso@woodrowpeluso.com)*                     111 S. Wacker Dr.
Woodrow &amp; Peluso, LLC                        Suite 4700
3900 East Mexico Ave., Suite 300                 Chicago, IL 60606
Denver, Colorado 80210
Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Marc McCallister
mmccallister@gmail.com
Gary D. McCallister &amp; Associates
120 North LaSalle St., #2800
Chicago, IL 60602
(312) 345-0611

*pro hac vice




                                                                                                  5
    Case: 1:16-cv-07648 Document #: 40 Filed: 12/06/19 Page 6 of 6 PageID #:289




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 6, 2019, I served the above and
foregoing papers by causing such paper to be filed with the Court using the Court’s electronic
filing system, which will send copies of such paper to all counsel of record.

                                             /s/ Steven L. Woodrow




                                                                                                 6
